DETAILED ACTION

This office action is in response to the reply filed on 12/27/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Deng et al. (FOR_CN108768177A, hereinafter ‘177A)(Examiner Note: ‘177A being prior art newly submitted by Applicant in IDS received on 11/01/2020).
Claim 1, ‘177A teaches a resonant converter system (e.g., see Fig. 1-3, Fig. 8e-8f and 8i,-8l, 18-22), comprising: a first resonant circuit comprising a first switch circuit (e.g., the upper 101 of Fig. 2), a first LC resonant circuit (e.g., the upper 201 of Fig. 2), 5a first transformer (e.g., T1), and a first rectifier circuit (e.g., the upper rectifier of 4 connecting with a and b of 3 as shown in Fig. 8i,-8l, see Fig. 1-2, Fig. 8e-8f and 8i,-8l), and a second resonant circuit comprising a second switch circuit (e.g., the lower 101 of Fig. 2), a second LC resonant circuit (e.g., the lower 201 of Fig. 1-2), a second transformer (e.g., the T2 of Fig. 1-2), and a second rectifier circuit (e.g., the upper rectifier of 4 connecting with c and d of 3 as shown in Fig. 8i,-8l,  see Fig. 1-3, Fig. 8e-8f and 8i,-8l), wherein the first transformer comprises one primary side winding and two secondary side windings (e.g., t11, t12, and t13 of T1 respectively), the second transformer comprises one primary side winding 10and two secondary side windings (e.g., e.g., t21, t22, and t23 of T2 respectively see Fig. 1-2), the primary side windings of the first transformer and the second transformer have the same number of turns (e.g., T1 and T2 are same transformer, see [0049]), and all the secondary side windings of the first transformer and the second transformer have the same number of turns (e.g., the turns of t11, t12, and t21, t22 are same, and T1 and T2 are same transformer,  see [0049]); wherein a first end of the first switch circuit is connected to one end of the first LC resonant circuit, the other end of the first LC resonant circuit is connected to one end of the primary side winding of the first transformer, the other end of the primary side winding of the first transformer is connected to a second end of the first switch circuit (e.g., the corresponding output of upper 101 as shown in detail in Fig. 3), and one secondary side winding of the first transformer is connected in series with one secondary side winding of the second transformer to form a first series branch, a first end  and a second end of the first series branch(e.g., a, and b respectively)  are respectively connected to a first input and a second input of the first rectifier circuit (e.g., see Fig. 1-2 , Fig. 8e-8f and Fig. 8i-8l for detail circuits of the rectifier circuits of 4); wherein a first end of the second switch circuit is connected to one end of the second LC resonant circuit , the other end of the second LC resonant circuit is connected to one end of the primary side winding of the second transformer, the other end of the primary side winding of the second transformer is connected to a second end of the second switch circuit (e.g., the corresponding output of lower 101 as shown in detail in Fig. 3), and the other secondary side winding of the first transformer is connected in series with the other secondary side winding of the second transformer to form a second series branch, a first end and a second end of the second series branch (e.g., c, and d respectively) are respectively connected to a first input and a second input of the second rectifier circuit (e.g., see Fig. 1-2, Fig. 8e-8f and Fig. 8i-8l for detail circuits of the rectifier circuits of 4).
Claim 2, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an output of the first rectifier circuit is connected in parallel with an 
Claim 3, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an output of the first rectifier circuit is connected in series with an output of the second rectifier circuit (e.g., see Fig. 1-2 and Fig. 8e-8f for detail circuits of the rectifier circuits of 4).  
Claim 4, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an input of the first switch circuit is connected in parallel with an input of the second switch circuit (e.g., parallel connected to Uin, see Fig. 1-2).  
Claim 5, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of the first rectifier circuit and the second rectifier circuit is a full bridge circuit (e.g., see Fig. 1-2, 8c, 8h, 8i, 8k for detail circuits of the rectifier circuits of 4).  
Claim 6, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of the first switch circuit and the second switch circuit is a full bridge circuit or a half bridge circuit (e.g., see Fig. 1-2, Fig. 8e-8f and Fig. 8i-8l for detail circuits of the rectifier circuits of 4).  
Claim 7, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first switch circuit and the second switch circuit operate synchronously (e.g., the switches S1-S8 are driven by G1-G8 synchronously, see [0055], Fig. 20-22).  
Claim 8, ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of the first switch circuit and the second switch circuit 
Claim 9 ‘177A teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of the first LC resonant circuit and the second LC resonant circuit comprises a capacitor and an inductor in serial (e.g., Cr1 and Lr1 respectively, see Fig. 1-2, 4-5).
Allowable Subject Matter
Claims 10-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claim s 10-20, see previous office action sent on 10/13/2020 for examiner’s statement of reasons for the indication of allowable subject matters.
Response to Argument
Claims 10-20 are allowable.
Applicant's arguments filed on 12/27/2020 have been fully considered but are moot in view of the new ground of rejection necessitated by Applicant's submission of an information disclosure statement on 11/01/2020.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/01/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838